Date 13 May 2008 SACHEM SHIPPING LTD. as Borrower – and – THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders – and – DVB BANK AG as Swap Bank – and – DVB GROUP MERCHANT BANK (ASIA) LTD. as Arranger – and – DVB GROUP MERCHANT BANK (ASIA) LTD. as Agent and as Security Trustee LOAN AGREEMENT relating to a US$30,000,000 facility to re-finance part of the conversion costs of the m.v. “SACHEM” and the Borrower’s existing indebtedness in connection with such ship Watson, Farley & Williams Singapore INDEX ClausePage 1 INTERPRETATION 4 2 FACILITY 14 3 POSITION OF THE LENDERS AND SWAP BANK 15 4 DRAWDOWN 15 5 INTEREST 16 6 INTEREST PERIODS 18 7 DEFAULT INTEREST 18 8 REPAYMENT AND PREPAYMENT 19 9 CONDITIONS PRECEDENT 21 10 REPRESENTATIONS AND WARRANTIES 22 11 GENERAL UNDERTAKINGS 24 12 CORPORATE UNDERTAKINGS 27 13 INSURANCE 28 14 SHIP COVENANTS 32 15 SECURITY COVER 35 16 PAYMENTS AND CALCULATIONS 36 17 APPLICATION OF RECEIPTS 38 18 APPLICATION OF EARNINGS AND SWAP PAYMENTS 39 19 EVENTS OF DEFAULT 40 20 FEES AND EXPENSES 45 21 INDEMNITIES 46 22 NO SET-OFF OR TAX DEDUCTION 48 23 ILLEGALITY, ETC 48 24 INCREASED COSTS 49 25 SET-OFF 50 26 TRANSFERS AND CHANGES IN LENDING OFFICES 51 27 VARIATIONS AND WAIVERS 54 28 NOTICES 55 29 SUPPLEMENTAL 56 30 LAW AND JURISDICTION 57 SCHEDULE 1LENDERS AND COMMITMENTS 59 SCHEDULE 2DRAWDOWN NOTICE 60 SCHEDULE 3CONDITION PRECEDENT DOCUMENTS 61 SCHEDULE 4TRANSFER CERTIFICATE 64 SCHEDULE 5PUT CONTRACTS 68 EXECUTION PAGES 69 18108727 v5 THIS AGREEMENT is made on 13 May 2008 BETWEEN (1) SACHEM SHIPPING LTD., a corporation incorporated in the Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Island, PO Box 1405, Majuro, Marshall Islands (the “Borrower”); (2) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Schedule 1, as Lenders; (3) DVB BANK AG, as Swap Bank; (4) DVB GROUP MERCHANT BANK (ASIA) LTD., as Arranger; (5) DVB GROUP MERCHANT BANK (ASIA) LTD., as Agent; and (6) DVB GROUP MERCHANT BANK (ASIA) LTD., as Security Trustee. BACKGROUND (A) The Lenders have agreed to make available to the Borrower a facility of up to the lesser of (i) 75 per cent. of the Fair Market Value of the Bahamas flag vessel m.v. “SACHEM” and (ii) $30,000,000 for the purpose of re-financing part of the conversion costs of such ship and the Borrower’s indebtedness in connection with the Existing Facility. (B) The Swap Bank has agreed to enter into interest rate swap transactions with the Borrower from time to time to hedge the Borrower’s exposure under this Agreement to interest rate fluctuations. (C) The Lenders and the Swap Bank have agreed to share pari passu in the security to be granted to the Security Trustee pursuant to this Agreement. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Account Security Deed”means a deed creating security in respect of the Earnings Account to be executed by the Borrower in favour of the Security Trustee in the Agreed Form; “Affected Lender”has the meaning given in Clause 5.7; “Agency and Trust Agreement”means the agency and trust agreement dated the same date as this Agreement and made between the same parties; “Agent”means DVB Group Merchant Bank (Asia) Ltd., acting in such capacity through its office at 77 Robinson Road, #30-02, Singapore 068896, or any successor of it appointed under clause 5 of the Agency and Trust Agreement; “Agreed Form”means in relation to any document, that document in the form approved in writing by the Agent, or as otherwise approved in accordance with any other approval procedure specified in any relevant provision of any Finance Document; “Approved Broker” means Island Shipbrokers Pte Ltd., Simpson, Spence & Young, Braemar Seascope, Compass Maritime Services LLC and Lorentzen & Stemoco AS and any other first class independent sale and purchase shipbroker which the Agent (with the authority of the Majority Lenders) has agreed in writing with the Borrower for the purpose of determining the Fair Market Value of the Ship pursuant to Clause 15; “Approved Manager” means B+H Management Ltd whose principal office is at Par La Ville Place, 15 Par La Ville Road, Hamilton HM08, Bermuda or any other company which the Agent may, with the authorisation of the Majority Lenders, approve from time to time as the technical and/or commercial manager of the Ship; “Arranger” means DVB Group Merchant Bank (Asia) Ltd. acting in such capacity through its office at 77 Robinson Road, #30-02, Singapore 068896; “Availability Period”means the period commencing on the date of this Agreement and ending on: (a) 22 May 2008 (or such later date as the Agent may, with the authorisation of the Majority Lenders, agree with the Borrower); or (b) if earlier, the date on which the Total Commitments are fully borrowed, cancelled or terminated; “BHOBO” means BHOBO One Ltd., a corporation duly organised and existing under the laws of the Republic of the Marshall Islands with its registered office at Trust Company Complex, Ajeltake
